11TH COURT OF APPEALS
                                     EASTLAND, TEXAS
                                        JUDGMENT

David Wayne Smith,                                * From the 32nd District Court
                                                   of Mitchell County,
                                                   Trial Court No. 16899.

Vs. No. 11-17-00229-CV                            * July 25, 2019

Linda Gonzales and Janie Peek,                    * Memorandum Opinion by Bailey, C.J.
                                                    (Panel consists of: Bailey, C.J.,
                                                    Stretcher, J., and Wright, S.C.J.,
                                                    sitting by assignment)
                                                    (Willson, J., not participating)


       This court has inspected the record in this cause and concludes that there is no
error in the order below. Therefore, in accordance with this court’s opinion, the
order of the trial court is in all things affirmed.